STATON, Presiding Judge,
dissenting.
I dissent and would vote to reverse because Grimes was not advised that by pleading guilty he was admitting the allegations against him. The "advisement statute" relevant to Grimes' guilty plea reads as follows:
"'The court shall not accept a plea of guilty from the defendant without first addressing the defendant and
(a) Determining that he understands the nature of the charge against him;
(b) Informing him that by his plea of guilty he is admitting the truth of all facts alleged in the indictment or information or to an offense included thereunder and that upon entry of such plea the court shall proceed with judgment and sentence;
(c) Informing him that by his plea of guilty he waives his rights to a public and speedy trial by jury to face the wit*608nesses against him, to have compulsory process for obtaining witnesses in his favor and to require the state to prove his guilt beyond a reasonable doubt at a trial at which the defendant may not be compelled to testify against himself;
(d) Informing him of the maximum possible sentence and minimum sentence for the offense charged and of any possible increased sentence by reason of the fact of a prior conviction or convictions, and of any possibility of the imposition of consecutive sentences;
(e) Informing him that the court is not a party to any agreement which may have been made between the prosecutor and the defense and is not bound thereby. [IC 35-4.1-1-8, as added by Acts 1978, P.L. 325, § 4, p. 1750.1" (Emphasis added.)
IC 85-4.1-1-8 (1979 Burns Code Ed.) (repealed). See IC 85-85-1-2 (1984 Burns Code Supp.).
A majority of our Supreme Court has repeatedly held that the statute must be strictly followed. Early v. State (1983), Ind., 454 N.E.2d 416; Johnson v. State (1983), Ind., 453 N.E.2d 975; German v. State (1981), Ind., 428 N.E.2d 234. Although the precise language of the statute need not be employed, the court must affirmatively address the defendant and advise him of each enumerated consequence of his plea. Id.
It is undisputed that the trial court failed to advise Grimes that his plea constituted an admission of the allegations against him. At his guilty plea hearing, Grimes was directly advised of the other constitutional rights waived. Then, in compliance with another section of the Code, IC 85-4.-1-1-4,1 the court established a factual basis for the plea by eliciting from Grimes a . brief recitation of the facts of the crime with which he was charged. The majority's position is that the advisement of the other rights and the establishment of the factual basis constitute compliance with IC 35-4.1-1-3 despite the court's obvious omission.
I believe that his elastic approach to the mandates of IC 85-4.1-1-8 was expressly rejected in German v. State, supra, 428 N.E.2d 234. In German, the trial court had omitted from its recitation of rights, inter alia, the advisement that by pleading guilty German was admitting the facts alleged against him. However, a plea bargain agreement, read and initialed by German, contained the exact advisement. Also, the court read the charges from the information to German and he answered affirmatively when asked if he understood the charge to which he was pleading guilty.2
When German petitioned for post-convietion relief, the trial court ruled that he was adequately advised of all his rights. The Supreme Court reversed and held:
"... [A] term of [a] written plea agreement may [not] be considered an adequate substitute for a personal advisement of so fundamental matter as the concept of waiver. We hold that it is the duty of the trial judge to comply strictly with the terms of Ind.Code § 35-4.1-1-8, set out in full above. The trial judge must address the defendant according to the requirements of the statute and determine that the defendant understands the charges against him; inform him that by pleading guilty the defendant is admitting guilt." Id. at 286.
As Justice Douglas wrote in Boykin v. Alabama (1969), 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, the roots of Indiana's advisement statute,:
"What is at stake for an accused facing death or imprisonment demands the utmost solicitude of which courts are capable in canvassing the matter with the accused to make sure he has a full under*609standing of what the plea connotes and of its consequences. When the judge discharges that function, he leaves a record adequate for any review that may be later sought and forestalls the spinoff of collateral proceedings that seek to probe murky memories." (Citations omitted.)
Id., 89 S.Ct. at 1718. Also, one benefit of a rule requiring strict compliance with the statute is that a subjective approach to the voluntariness of a guilty plea can be avoided on review. Johnson, supra, 453 N.E.2d 975.
Whether or not it appears unlikely that a defendant who is able and willing to recite the facts surrounding a crime so that the court has its factual basis does not realize that the plea constitutes an admission of the facts, the fact is that the trial court here omitted mention of a fundamental consequence of Grimes' plea. The law is that the omission constitutes reversible error. The majority should have felt constrained to reverse. See, e.g., Joshua v. State (1983), Ind.App., 452 N.E.2d 463.

. IC 35-4.1-1-4 provides in part:
"(b) The court shall not enter judgment upon a plea of guilty unless it is satisfied from its examination of the defendant that there is a factual basis for the plea."


. See also, Sexton v. State (1983), Ind., 455 N.E.2d 910 wherein the State conceded error because the court did not advise Sexton that his plea constituted an admission of the charges.